Title: From Benjamin Franklin to ——— Lith, 6 April 1777
From: Franklin, Benjamin
To: Lith, ——


Sir,
Passy near Paris, April 6. 1777
I have just been honoured with a Letter from you, dated the 26th past, in which you express your self as astonished, and appear to be angry that you have no Answer to a Letter you wrote me of the 11th of December, which you are sure was delivered to me.
In Exculpation of my self, I assure you that I never receiv’d any Letter from you of that date. And indeed being then but 4 Days landed at Nantes, I think you could scarce have heard so soon of my being in Europe.
But I receiv’d one from you of the 8th of January, which I own I did not answer. It may displease you if I give you the Reason; but as it may be of use to you in your future Correspondences, I will hazard that for a Gentleman to whom I feel myself oblig’d, as an American, on Account of his Good Will to our Cause.
Whoever writes to a Stranger should observe 3 Points; 1. That what he proposes be practicable. 2. His Propositions should be made in explicit Terms so as to be easily understood. 3. What he desires should be in itself reasonable. Hereby he will give a favourable Impression of his Understanding, and create a Desire of further Acquaintance. Now it happen’d that you were negligent in all these Points: for first you desired to have Means procur’d for you of taking a Voyage to America “avec Sureté”; which is not possible, as the Dangers of the Sea subsist always, and at present there is the additional Danger of being taken by the English. Then you desire that this may be “sans trop grandes Dépenses,” which is not intelligible enough to be answer’d, because not knowing your Ability of bearing Expences, one cannot judge what may be trop grandes. Lastly you desire Letters of Address to the Congress and to General Washington; which it is not reasonable to ask of one who knows no more of you than that your Name is Lith, and that you live at Bayreuth.
In your last, you also express yourself in vague Terms when you desire to be inform’d whether you may expect “d’etre recu d’une maniere convenable” in our Troops? As it is impossible to know what your Ideas are of the maniere convenable, how can one answer this? And then you demand whether I will support you by my Authority in giving you Letters of Recommendation? I doubt not your being a Man of Merit; and knowing it yourself, you may forget that it is not known to every body; but reflect a Moment, Sir, and you will be convinc’d, that if I were to practice giving Letters of Recommendation to Persons of whose Character I knew no more than I do of yours, my Recommendations would soon be of no Authority at all.
I thank you however for your kind Desire of being Serviceable to my Countrymen: And I wish in return that I could be of Service to you in the Scheme you have form’d of going to America. But Numbers of experienc’d Officers here have offer’d to go over and join our Army, and I could give them no Encouragement, because I have no Orders for that purpose, and I know it extremely difficult to place them when they come there. I cannot but think therefore, that it is best for you not to make so long, so expensive, and so hazardous a Voyage, but to take the Advice of your Friends, and stay in Franconia. I have the honour to be Sir, &c. 
B. Franklin
Answers to an impt. Letter.
